Appeal from a judgment of the Supreme Court at Special Term, entered May 31,1979 in Albany County, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, to set aside the disposition of a superintendent’s proceeding held at the Great Meadow Correctional Facility and referred the matter back to respondents .for further proceedings not inconsistent with the court’s judgment and decision. Petitioner commenced the instant article 78 proceeding for the sole purpose of gaining an annulment of his loss of 60 days good time which had resulted from an incident at the Great Meadow Correctional Facility on August 7, 1978. It is now uncontested that *922petitioner was released on parole on August 8,1980, and, therefore, this appeal has been rendered moot and academic. Under these circumstances, the appeal should be dismissed (cf. Matter of Hamm, v Regan, 34 NY2d 992; Matter of Cummings v LeFevre, 76 AD2d 974). Appeal dismissed, without costs. Greenblott, J. P., Main, Mikoll, Casey and Herlihy, JJ., concur.